                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION

JOSEPH CHARLES CAMPA                             §

v.                                               §    CIVIL ACTION NO. 6:18cv386
DIRECTOR, TDCJ-CID                               §


                                    ORDER OF DISMISSAL


       The above-entitled and numbered application for the writ of habeas corpus was referred to
United States Magistrate Judge K. Nicole Mitchell. The Report and Recommendation of the
Magistrate Judge, which contains proposed findings of fact and recommendations for the disposition
of such action, has been presented for consideration. No objections were filed. The court
concludes that the findings and conclusions of the Magistrate Judge are correct and adopts the
same as the findings and conclusions of the court. It is therefore

       ORDERED that the above-styled application for the writ of habeas corpus is DISMISSED

with prejudice. The Petitioner is DENIED a certificate of appealability sua sponte. All motions not

previously ruled upon are DENIED.

              .    SIGNED this the 11th day of February, 2019.




                                                             _______________________________
                                                             RICHARD A. SCHELL
                                                             UNITED STATES DISTRICT JUDGE




                                                 1
